Newburger, J.
This action is brought against the defendants to recover damages by reason of the failure of defendants to carry out the terms of a contract, under which they were to give plaintiff a cargo of iron to be carried from New York city to Troy, N. Y.
The jury found for the plaintiff. This court has held that the case was a proper one for the jury. Hassett v. McArdle, 2 Misc. Rep. 461. A careful examination of the record fails to disclose any error that would warrant us in disturbing the judgment herein. Judgment affirmed, with costs.
Ehrlich, Ch. J., concurs.
Judgment affirmed, with costs.